3. North Caucasus, in particular the case of Oleg Orlov (
Mr President, Mr Landsbergis, who knows the North Caucasus better than almost anyone else, has left a few brief oral amendments which tighten up the text and which I would ask you to support. I am presenting them on his behalf.
In paragraph 3, we want to insert the word 'real' after 'recognises Russia's right to fight' and before 'terrorism' in order to make that clearer, because terrorism is often used as a pretext. In paragraph 5, we would like to insert the word 'lasting', so that this reads 'stresses that the lasting impunity in Chechnya'. In paragraph 15, we want to add the word 'intimidating', so that the text reads 'expresses its rejection of the intimidating search of human rights organisations'.
These changes are simply intended to make the language of the report more precise and I would ask this House to accept them.